The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, somatic solutions and Hpb glutamate dehydrogenase in the reply filed on 1-11-2022 is acknowledged. Claims 1-14 and 16-19 are pending. Claims 12-13 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-11 and 14 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 4-13-2022 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph [0032] and [0039] for example). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	It should be noted that the cited occurrences of improper use are only exemplary and Applicant should review the entire specification to correct any other improper use of embedded hyperlink and/or other form of browser-executable code.
	
Claim Objections
	Claim 1 is objected to for the improper recitation of genus/species names. Proper recitation requires genus and species names to either be italicized or underlined.
Claims 1-11 and 14 are objected to for reciting claim language drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The instant claims are drawn to cell free Heligmosomoides polygyrus (Hpb) L3 larval preparations wherein said Hpb preparations: modulate the innate mammalian immune system (claims 2 and 11);  comprises a polypeptide extract containing polypeptides with a molecular weight of at least 3kDa (claims 4-6); are capable of targeting phagocytic cells, modifying the activation of macrophages and/or granulocytes, acting intracellularly, modifying the activation of one or more leukotriene pathways, decreasing the number of eosinophils and/or inhibiting the migration of granulocytes into tissues, binding an iron atom associated with rachidonate 5-lipoxygenase (5-LOX) and or COX enzyme, reducing the expression and/or inhibiting chemotactic receptors, CYSLTR1. LTC4 synthase and 5-LOX (claims 7-8); or comprises a polypeptide that is at least 60% identical with the polypeptide having the UniProtKM accession number A0A183FP08 (claims 9-10).
The specification defines a cell free preparation as being a total homogenate of Hpb L3 larvae (see paragraph [0038]) and an extract as a separated phase that contains the material extracted from the other phase (see paragraph [0041]). Consequently, the claims are drawn to a vast genus of cell free Heligmosomoides polygyrus (Hpb) L3 larval preparations and extracts comprising unknown components tha possess the recited chemical and immunological characteristics. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of cell free Heligmosomoides polygyrus (Hpb) L3 larval preparations, Applicant must adequately describe the antigenic determinants (immunoepitopes) or immunomodulators that elicit the claimed immunological response.
The specification discloses a single method of producing a cell free Heligmosomoides polygyrus (Hpb) L3 larval homogenate (see Example 1.1), fractionation (see Example 1.2) and the mass spectrometry (MS) analysis to identify proteins to be tested in a myriad of cellular assays (see Examples 1.3 and 1.4) but is silent with regard to which specific preparations/extracts/proteins possess the recited chemical and immunological characteristics. Consequently, the specification does not disclose distinguishing and identifying features of a representative number of members of the genus of cell free Heligmosomoides polygyrus (Hpb) L3 larval preparations to which the claims are drawn, such as a correlation between the structure of the immunoepitope that elicit a specific immune response or the structure of a given immunomodulator and its recited function so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of cell free Heligmosomoides polygyrus (Hpb) L3 larval preparations.
Moreover, claims 9 and 10 are drawn to polypeptides with at least 60% identity to the polypeptide having the UniProtKM accession number A0A183FP08. However, the specification fails to disclose which amino acid residues are essential to the function of the immunoepitope or which amino acids might be replaced so that the resultant immunoepitope retains the activity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant immunoepitope retains the activity of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides based on the polypeptide having the UniProtKM accession number A0A183FP08 and therefore does not adequately describe the genus of cell free Heligmosomoides polygyrus (Hpb) L3 larval preparations to which the claims are drawn.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems.  Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an “epitope” (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit a directed and/or protective immune response to a given pathogen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of immunoepitopes or immunomodulators, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of helminthic parasite preparations capable of treating multiple sclerosis. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of the claimed invention is deemed to be lacking.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is rendered vague and indefinite by the use of the phrase “obtainable from cells of the L3-developmental stage larva”. It is unclear whether the claimed cell free Heligmosomoides polygyrus (Hpb) larval preparations are prepared from L3-developmental stage larva. The fact that one can obtain them from L3-developmental stage larva doesn’t equate to a claim limitation.
	Claims 3-10 are rendered vague and indefinite by the use of the terms “preferably”, “further preferably” and/or “most preferably”. The use of said terms make it impossible determine the metes and bounds of the claimed invention.
	Claims 9 and 10 are rendered vague and indefinite by the use of the phrase “polypeptide having the UniProtKM accession number A0A183FP08”. Given that said sequences can vary over time it is impossible to determine the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstock et al. (U.S. Patent Application Publication US 2010/030721 – IDS filed on 4-13-2022).
	Weinstock et al. disclose compositions comprising homogenates/extracts of helminths larva (see paragraph [0021] and [0059]). Weinstock et al. further disclose that said helminth can be Heligmosomoides polygyrus (see paragraph [0026]) and that said preparations can be fractionated (see paragraph [0061] and [0062]). Given that the disclosed helminths are the same as those of the rejected claims, they (and homogenates thereof) necessarily have the same immunological characteristics and necessarily include polypeptides with a molecular weight of at least 3 kDa. With regard to claim 14, said claim constitutes a Product-by-Process type claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972). Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). 

Claims 1-8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinstock et al. (U.S. Patent Application Publication US 2010/0260861).
	Weinstock et al. disclose compositions comprising homogenates/extracts of helminths larva (see paragraph [0013] and [0044]). Weinstock et al. further disclose that said helminth can be Heligmosomoides polygyrus (see paragraph [0026]) that said preparations can be in powder form (see paragraph [0058]) and that said preparations can be fractionated (see paragraph [0046]). Given that the disclosed helminths are the same as those of the rejected claims, they (and homogenates thereof) necessarily have the same immunological characteristics and necessarily include polypeptides with a molecular weight of at least 3 kDa. With regard to claim 14, said claim constitutes a Product-by-Process type claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972). Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). 

Conclusion

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 19, 2022